Citation Nr: 0215917	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-01 098	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE


Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION


Veteran represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision, in 
which the Detroit, Michigan, Department of Veterans Affairs 
(VA) Regional Office (RO) granted service connection and 
assigned a 30 percent evaluation for PTSD, effective from 
February 9, 1999. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for an equitable, favorable disposition of 
that claim. 

2.  The veteran's PTSD, which has objectively been shown to 
manifest as anxiety, panic attacks, memory loss, flashbacks, 
intrusive thoughts, sleeping problems, overwhelming feelings 
of anger and sorrow, withdrawal, isolation, depression, 
tension, an angry mood, speech that is brief in content, 
difficulties dealing with work stress and trusting others, 
and limited insight into interaction with others, is severe.  


CONCLUSION OF LAW

The criteria for an initial 70 percent for PTSD have been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (2001), as amended by 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated January 2001, the RO granted the 
veteran service connection for PTSD and assigned this 
disability an initial evaluation of 30 percent.  The veteran 
appealed the RO's assignment of the 30 percent evaluation.  
The issue before the Board is thus whether the veteran is 
entitled to a higher initial evaluation for PTSD.     

While the appeal was pending, the President signed into law 
legislation that, in part, enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in letters dated 
February 2001 and March 2001, the RO informed the veteran of 
the change in the law and indicated that it planned to 
develop and reconsider his claim pursuant to that law.  
Thereafter, as explained in greater detail below, the RO 
indeed undertook all development necessary to comply with the 
notification and assistance requirements of the VCAA.  
Specifically, VA notified the veteran of the evidence needed 
to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for an 
equitable, favorable disposition of that claim.  As well, the 
RO reconsidered the veteran's claim pursuant to the VCAA.  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002).  For instance, 
in a letter dated April 1999, the RO informed the veteran 
that he needed to submit all service medical records he had 
in his possession, medical evidence showing a diagnosis of, 
and treatment for, PTSD, and medical evidence establishing 
that he had nerve problems in service, for which he 
continuously received treatment after discharge.  The RO 
indicated that it was attempting to secure the veteran's 
service medical records and inpatient and outpatient 
treatment records from the VA Medical Center in Detroit.  See 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  

In addition, in a rating decision dated January 2001, a 
letter notifying the veteran of that decision, another letter 
dated March 2001, and a statement of the case issued in 
December 2001, the RO informed the veteran of the reasons for 
which his claim had been denied and of the evidence still 
needed to substantiate this claim, notified the veteran of 
all regulations pertinent to his claim, and provided him an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including 
service medical and personnel records, VA and private 
outpatient treatment records and information from the 
veteran's employer.  In addition to obtaining all pertinent 
evidence, the RO developed the medical record to the extent 
necessary to decide the veteran's claim.  The RO afforded the 
veteran VA mental disorders and PTSD examinations in February 
2000 and November 2000, during which a VA examiner discussed 
the nature and severity of the veteran's psychiatric 
complaints. 

Inasmuch as VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable, 
favorable disposition of that claim, further development 
would serve no useful purpose.  The Board must now decide the 
merits of the veteran's claim.

The veteran seeks a higher initial evaluation for PTSD.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2001).  In a case in which a particular 
evaluation is continued, rather than initially assigned, 
however, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's PTSD as 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, DC 9411.  The 
veteran asserts that this evaluation does not accurately 
reflect the severity of his PTSD symptomatology.  

According to DC 9411, a 30 percent evaluation is assignable 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411 (2001). 

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2001).   

In this case, as explained below, it appears that the 
veteran's PTSD disability picture more nearly approximates 
the criteria for a 70 percent evaluation under DC 9411. 

During the veteran's period of active duty, in November 1966, 
the veteran expressed psychiatric complaints and underwent a 
psychiatric evaluation.  
At that time, an examiner diagnosed schizoid personality.  
From October 1966 to October 1968, including during a 
separation examination, however, no examiner diagnosed PTSD 
or noted symptoms thereof.  

Following discharge, in 1995 and 1996, the veteran 
occasionally sought psychiatric treatment at VA Medical 
Centers.  During this time frame, examiners noted psychiatric 
symptomatology, but did not attribute this symptomatology to 
PTSD. 

In March 1997, the veteran began seeing A.M., M.D., for 
complaints of chronic fatigue, headaches and an intermittent 
inability to proceed with daily activities.  Dr. M. 
conducted, in part, neurological and psychiatric evaluations, 
and based on results of those evaluations, diagnosed chronic 
fatigue syndrome and PTSD.  She then referred the veteran to 
E.T., Ph.D., a private rehabilitation psychologist.  

In February 1998, the veteran underwent an Employee 
Assistance Program Assessment by C.S., MA, CWS.  The veteran 
reported that he had considered suicide, was having problems 
in his marriage, including physical bouts, and had undergone 
marriage counseling, had hobbies, such as hunting and 
collecting farm machinery and firearms, could talk with his 
spouse, brothers, sisters and friends at work, but had no 
close friends, did not belong to any organized group, and was 
not a church member.  Mr. S. diagnosed PTSD and attributed to 
that disorder a Global Assessment of Functioning (GAF) score 
of 50 (current and during the past year).  

In December 1998, the veteran visited Dr. T. on referral.  
The veteran reported that he had been married to the same 
woman for 30 years, had four children of this marriage, and 
had been working for Ford Motor Company for 24 years, most 
recently as a production coordinator.  He indicated that, 
during the prior few years, he had experienced a progressive 
rate of absenteeism due to anxiety, depression and difficulty 
dealing with work stress.  He also reported that, since his 
return from Vietnam, he had had intrusive thoughts and 
flashbacks of Vietnam, and difficulty sleeping, had 
experienced irritability, anger outbursts (usually at home) 
and hypervigilance, had felt emotionally numb and alienated 
and could not express feelings of warmth, closeness or love, 
had lost interest in activities he previously enjoyed, and 
had difficulty with his memory and concentration.  

Dr. T. found that the veteran had severe social, personal and 
vocational problems due to anxiety, panic attacks, memory 
loss, flashbacks, intrusive thoughts, insomnia and other 
sleep problems, overwhelming feelings of anger and sorrow, 
withdrawal, isolation and depression.  She diagnosed PTSD, 
assigned this disability a GAF score of 45, and characterized 
the veteran's PTSD symptomatology as severe.  She explained 
that the veteran was at the end of his rope, was having 
difficulty coping with occupational, personal and social 
relationships and had limited insight into his disorder.  She 
further explained that, although the veteran had a strong 
work ethic, he had limited insight into his interaction with 
others, tended to be suspicious, and had difficulty trusting 
others and staying focused and on task.  Initially, she 
indicated that the veteran might need to leave his job due to 
the extreme stress he was experiencing.  Subsequently, she 
indicated that, in her clinical opinion, the veteran was 
unable to attend work on a frequent basis due to an inability 
to cope with stress.  Given that stress, which also affected 
his relationship with his wife, Dr. T. recommended that the 
veteran participate in a 35-day VA inpatient stress recovery 
program and individual and couples counseling.

According to records from Ford Motor Company, due to multiple 
disabilities, the veteran had periods during which he was 
unable to work from June 1997 to February 2000.  In October 
1998, Dr. M. attributed this inability to work to both 
chronic fatigue syndrome and PTSD.  In February 1999, April 
1999 and August 1999, Drs. T. and M. attributed this 
inability to PTSD and depressive symptoms, including 
insomnia, suicidal ideation, decreased energy and increased 
anger.  In February 1999, Dr. T. confirmed that the veteran 
was experiencing depression, irritability, difficulties 
sleeping and coping with stress, and a tendency to isolate 
himself.  In July 1999, Dr. M. indicated that the veteran 
would likely remain off  work for an indefinite period of 
time.  On this occasion, she attributed the inability to work 
to both chronic fatigue syndrome and PTSD.  

The veteran underwent a VA mental disorders examination in 
February 2000.  However, the examiner did not attribute any 
of the noted psychiatric symptomatology to PTSD.  Rather, he 
attributed it to dysthymic disorder and alcohol abuse versus 
dependence.   

In August 2000, Dr. T. conducted another evaluation, during 
which the veteran indicated that he stopped working at Ford 
Motor Company in 1999 and retired in February 2000.  Dr. T. 
indicated that, since December 1998, the veteran's 
concentration had worsened and he was more likely to isolate 
himself.  She noted that the veteran stayed at home, did not 
interact in the community and barely interacted with his 
family members.  She characterized the veteran's PTSD as 
severe, assigned it a GAF score of 40, and indicated that it 
necessitated the veteran's retirement from Ford Motor 
Company.  She explained that the veteran was not then in 
therapy, had become extremely depressed and overwhelmed by 
stress, and had a very strained relationship with his wife.    

During a VA PTSD examination conducted in November 2000, the 
veteran reported that he was quite angry, socially isolative 
and depressed, continued to experience sleeping difficulties, 
intrusive memories and nightmares of Vietnam, memory and 
concentration problems, anxiety, irritability, a lack of 
interest in being with others, and a strained marital 
situation.  The veteran denied suicidal and homicidal 
ideation.  

The examiner noted that the veteran was alert and responsive 
to questions, oriented to time, place and judgment, 
adequately groomed, and had normal motor activity and speech 
that was clear and relevant, but brief in content.  The 
examiner also noted that the veteran sat with a tense and 
angry facial expression, and had an angry mood, an affect 
that was appropriate to the content of the discussion, normal 
perception, an intact memory and formal operational judgment.  
The examiner indicated that the veteran recently retired from 
his job at Ford Motor Company as a result of an early 
retirement and that his suicidal risk appeared to be low.  He 
diagnosed PTSD with depressive features and alcohol 
dependence and assigned those disabilities a GAF score of 55. 

The above evidence establishes that, since December 1998, the 
veteran's PTSD has worsened.  According to the veteran, his 
PTSD manifests as depression, sleeping difficulties, a low 
energy level, intrusive memories and flashbacks of Vietnam, 
isolative behavior, memory and concentration problems, 
irritability, anger outbursts, anxiety and hypervigilance.  
Examiners have objectively confirmed that the veteran's PTSD 
causes anxiety, panic attacks, memory loss, flashbacks, 
intrusive thoughts, sleeping problems, overwhelming feelings 
of anger, sorrow, withdrawal, isolation, depression, tension, 
an angry mood, speech that is brief in content, difficulties 
dealing with work stress and trusting others, and limited 
insight into interaction with others, and have assigned GAF 
scores ranging from 40 to 55.  One examiner, Dr. T., has 
characterized the veteran's PTSD as severe. 

The Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV), which VA has adopted at 38 C.F.R. §§ 
4.125, 4.130 (2001), provides that a GAF score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51-
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

According to the aforementioned definitions, the majority of 
GAF scores assigned the veteran's PTSD indicates that, since 
the veteran filed a claim for service connection for PTSD, 
his PTSD has caused serious to major impairment in 
functioning.  Certainly findings from the various evaluations 
confirm that his PTSD has, at least occasionally, caused 
deficiencies in work, judgment, thinking, and mood due to 
such symptoms as near-continuous depression, panic attacks, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, especially in a worklike setting, and an 
inability to establish and maintain effective relationships.  
Given the foregoing, the Board concludes that the criteria 
for an initial 70 percent evaluation for PTSD under 38 C.F.R. 
§ 4.130, DC 9411 have been met.

An evaluation in excess of 70 percent is not warranted under 
38 C.F.R. § 4.130, DC 9411, however, as the evidence does not 
establish that the veteran's PTSD has caused total 
occupational and social impairment.  With regard to the 
veteran's ability to function occupationally, Dr. T. 
indicated that the severity of the veteran's PTSD 
necessitated his retirement from employment with Ford Motor 
Company.  However, the remainder of the record does not 
confirm this fact.  For instance, during a VA PTSD 
examination in November 2000, the veteran did not make such 
an assertion and the examiner indicated that the veteran 
chose early retirement.  In any event, there is no evidence 
of record indicating that the veteran's PTSD precludes him 
from other types of employment, including a position that 
involved less responsibility and stress.  

In addition, there is no evidence of record indicating that 
the veteran's PTSD renders him totally impaired socially.  
While examiners have confirmed that the veteran and his 
spouse have experienced marital strife, the fact remains that 
the veteran has been married to the same woman for many 
years.  In addition, although the veteran has reported that 
he has no good friends, he has also reported that he 
interacts with some family members, and prior to retirement, 
was able to interact with other employees.  Finally, no 
examiner has indicated that the veteran has gross impairment 
in thought processes or communication, delusions or 
hallucinations, or grossly inappropriate behavior, or that he 
is in persistent danger of hurting himself or others, 
disoriented to time or place, or has memory loss for names of 
close relatives, his occupation, or his name. 

The evidence supports the veteran's claim for a higher 
initial evaluation for PTSD.  This claim must therefore be 
granted.  In reaching its decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001).  


ORDER

An initial evaluation of 70 percent for PTSD is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

